       Case 2:20-cv-01649-GMN-DJA Document 17
                                           16 Filed 03/17/21
                                                    03/16/21 Page 1 of 3



 1   Peter Goldstein [SBN 6992]
     PETER GOLDSTEIN LAW CORP
 2   peter@petergoldsteinlaw.com
     10161 Park Run Drive, Suite 150
 3   Las Vegas, Nevada 89145
     Telephone:     (702) 474-6400
 4   Facsimile:     (888) 400-8799

 5   Attorney for Plaintiffs
     ROBIN LEEANN MOORE-BROWN,
 6   individually, and as Special Administrator of the Estate
     of FRED NORRIS BROWN III, and for and on
 7   behalf of her three minor children with DECEDENT

 8

 9

10                                UNITED STATES DISTRICT COURT

11                                DISTRICT OF NEVADA (LAS VEGAS)

12   ROBIN LEEANN MOORE-BROWN, individually,                    Case No. 2-20-cv-01649-GMN-DJA
     and as Special Administrator of the Estate of FRED
13   NORRIS BROWN, III; B.B.B, a minor child d/o/b,
     03/12/2009; L.L.B, a minor child, d/o/b, 12/02/2013;       STIPULATION RE: CONSENT TO
14   and L.K.B, a minor child, d/o/b, 12/29/2018,               ELECTRONIC SERVICE; [PROPOSED]
                                                                ORDER
15                         Plaintiffs,
16          vs.
17   CITY OF NORTH LAS VEGAS (CITY OF NORTH
     LAS VEGAS POLICE DEPARTMENT);
18   ALEXANDER CUEVAS; and DOES 1 -10,
     inclusive,
19

20                                         Defendants.
21

22          Plaintiffs, ROBIN LEEANN MOORE-BROWN, individually, and as Special Administrator
23   of the Estate of FRED NORRIS BROWN, III, B.B.B, a minor child d/o/b, 03/12/2009; L.L.B, a
24   minor child, d/o/b, 12/02/2013, and L.K.B, a minor child, d/o/b, 12/29/2018 and Defendants CITY
25   OF NORTH LAS VEGAS (CITY OF NORTH LAS VEGAS POLICE DEPARTMENT) and
26   ALEXANDER CUEVAS (collectively hereinafter the “PARTIES”), by and through their counsel of
27   record, hereby stipulate and agree as follows:
28


                                                         1
       Case 2:20-cv-01649-GMN-DJA Document 17
                                           16 Filed 03/17/21
                                                    03/16/21 Page 2 of 3




 1        1.     The PARTIES consent to electronic service of all documents in the above-referenced

 2               action pursuant to Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure.

 3        IT IS SO STIPULATED.

 4
     DATED: March 16, 2021                PETER GOLDSTEIN LAW CORP
 5

 6                                        By: /s/ Peter Goldstein
                                                PETER GOLDSTEIN
 7                                        Attorneys for Plaintiff
                                          ROBIN LEEANN MOORE-BROWN,
 8                                        individually, and as Special Administrator of the Estate
                                          of FRED NORRIS BROWN III, and for and on
 9                                        behalf of her three minor children with DECEDENT
10
     DATED: March 16, 2021                CITY OF NORTH LAS VEGAS
11

12                                        By: /s/ Noel E. Eidsmore
                                               NOEL E. EIDSMORE
13                                        Attorneys for Defendants
                                          CITY OF NORTH LAS VEGAS (CITY OF NORTH LAS
14                                        VEGAS POLICE DEPARTMENT) and ALEXANDER
                                          CUEVAS
15

16
          IT IS SO ORDERED
17

18        DATED this
          DATED  this 17th
                      ___ day
                           dayofof____________,
                                   March, 2021.2021.

19

20                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                                    2
       Case 2:20-cv-01649-GMN-DJA Document 17
                                           16 Filed 03/17/21
                                                    03/16/21 Page 3 of 3



                                       CERTIFICATE OF SERVICE
 1
            I am employed in the County of Clark, State of Nevada. I am over the age of eighteen years
 2
     and not a party to the within action; my business address is 10161 Park Run Drive, Suite 150, Las
 3
     Vegas, Nevada 89145.
 4
            I hereby certify that on this 16th day of March, 2021, a true and correct copy of the following
 5
     document STIPULATION RE: CONSENT TO ELECTRONIC SERVICE; [PROPOSED]
 6
     ORDER was served by electronically filing with the Court’s CM/ECF electronic filing system to the
 7
     following parties:
 8
            Noel E. Eidsmore, Esq.
 9          NORTH LAS VEGAS CITY ATTORNEY
            2250 Las Vegas Boulevard North, Suite 810
10          North Las Vegas, Nevada 89030
            Telephone:     (702) 633-1050
11          Facsimile:     (702) 649-8879
            Email: eidsmoren@cityofnorthlasvegas.com
12          Attorneys for Defendants City of North Las Vegas (City of
            North Las Vegas Police Department) and Alexander Cuevas
13
            I declare that I am employed in the office of a member of the bar of this Court at whose
14
     direction the service was made.
15

16                                               By:
                                                   An Employee of Peter Goldstein Law Corp
17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
